 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
      BRANDON LEE WOLCOTT,                       Case No. 1:14-cv-00936-DAD-JLT (PC)
11
                         Plaintiff,              ORDER VACATING SETTLEMENT
12                                               CONFERENCE, VACATING WRIT FOR
              v.                                 APPEARANCE BY VIDEO CONFERENCING,
13                                               AND LIFTING STAY
      REYNOSO,
14                                               (Docs. 52, 57, 58, 60, 61.)
                         Defendant.
15

16          A settlement conference is currently scheduled for March 7, 2019 at 9:30 a.m. in front of
17   the undersigned. However, in light of Plaintiff’s objection to the undersigned conducting it and
18   request for a 30-day extension of time to file a confidential settlement statement, the Court no
19   longer finds that a settlement conference is likely to be beneficial at this time.
20          Accordingly, the settlement conference scheduled for March 7, 2019 is VACATED; the
21   order and writ of habeas corpus ad testificandum for Plaintiff to appear by video conference is
22   VACATED; the stay is lifted; and a Discovery and Scheduling Order will issue separately. The
23   parties are encouraged to informally engage in settlement discussions and may request a court
24   supervised settlement conference be rescheduled if they believe it would be beneficial.
25
     IT IS SO ORDERED.
26
27      Dated:     February 26, 2019                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
